UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1851


LINDA I. VALERINO,

                Plaintiff – Appellant,

          v.

ERIC H. HOLDER, JR., in his official capacity as United
States Attorney General,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00089-TSE-JFA)


Submitted:   February 5, 2015             Decided:   March 30, 2015


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda I. Valerino, Appellant Pro Se. Jennifer Anne Short, OFFICE
OF THE UNITED STATES ATTORNEY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linda I. Valerino appeals the district court’s order

granting summary judgment in favor of the Appellee on Valerino’s

claims of employment discrimination, retaliation, and violations

of   the    Privacy   Act,      5   U.S.C.       § 552a   (2012).     Valerino    also

challenges several of the district court’s orders denying her

motions     for   permission        to   file     documents     electronically,    for

recusal of the district court judge, for transfer of venue, and

granting in part the Appellee’s motion for a protective order

from further discovery.             We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court at the hearing on the Appellee’s summary

judgment motion on July 25, 2014 and in its various underlying

orders.      We dispense with oral argument because the facts and

legal      contentions    are       adequately      presented    in   the   materials

before     this   court   and       argument      would   not   aid   the   decisional

process.



                                                                              AFFIRMED




                                             2